            Case 2:20-cv-01120-RFB-VCF Document 17 Filed 10/05/20 Page 1 of 2




1                                        UNITED STATES DISTRICT COURT

2                                             DISTRICT OF NEVADA

3                                                         ***
      DAVID HUTCHINGS, et al.,
4                                                               2:20-cv-01120-RFB-VCF
                            Plaintiff,
5                                                               ORDER
      vs.
6
                                                                Defendant’s Motion to Dismiss [ECF No. 8];
7
      BAYVIEW LOAN SERVICING, LLC, et al,                       Plaintiff’s Motion for Leave to Amend Complaint
                                                                [ECF No. 10]
                             Defendants.
8

9
            Before the Court is the defendant Bayview Loan Servicing, LLC’s motion to dismiss (ECF No.
10
     8) and plaintiffs David and Rebecca Hutchings’s motion for leave to amend the complaint (ECF No. 10).
11
     The Court grants the motion to amend. Plaintiffs have seven days to file their amended complaint. The
12
     Court denies the motion to dismiss without prejudice as moot.
13
            I.      Background
14
            The scheduling order, which the parties stipulated to, sets the deadline to amend pleadings on
15
     November 18, 2020. (ECF No. 14 at 2). Plaintiffs seek leave to file a first amended complaint, they wish
16
     to: (1) clarify the original complaint related to its claim alleging violations of the Fair Debt Collection
17
     Practices Act, 15 U.S.C. § 1692 and (2) assert a new allegation that Bayview threated to damage
18
     plaintiffs’ credit regarding a 2013 Chapter 7 bankruptcy discharge. (ECF No. 10 at 2). The defendant
19
     argues in its response that it recognizes that leave to amend is freely given at this stage in litigation, but
20
     that it reserves its right to move to dismiss the new allegations if leave is granted. (ECF No. 12 at 1-2).
21
     The plaintiff argues in their reply that the defendant will not be prejudiced because the defendant can
22
     file a new motion to dismiss once the plaintiffs file their amended complaint. (ECF No. 16 at 2).
23
            II.     Discussion
24
            “[A] party may amend its pleading only with the opposing party's written consent or the court's
25

                                                            1
           Case 2:20-cv-01120-RFB-VCF Document 17 Filed 10/05/20 Page 2 of 2




1    leave. The court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Ninth

2    Circuit has found that the policy of Rule 15, “is to be applied with extreme liberality.” Eminence

3    Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1049 (9th Cir. 2003); see also Bowles v. Reade, 198 F.3d

4    752, 755 (9th Cir. 1999) (Finding that there is a strong public policy in favor of permitting amendment).

5    “Five factors are taken into account to assess the propriety of a motion for leave to amend: bad faith,

6    undue delay, prejudice to the opposing party, futility of amendment, and whether the plaintiff has

7    previously amended the complaint.” Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004).

8           The plaintiffs have not previously sought leave to amend the complaint. The parties stipulated to

9    the November 18, 2020 deadline to amend in the complaint after the defendant filed its motion to

10   dismiss. The Court finds that the plaintiffs were diligent and have sought leave to amend in good faith.

11   The Court finds that the defendant will not be prejudiced because it can move to dismiss the amended

12   complaint. Court finds that the plaintiff has met the requirements for amendment pursuant to Rule 15.

13   Since the Court grants the plaintiffs’ motion to amend, it denies the defendant’s motion to dismiss

14   without prejudice as moot.

15          Accordingly,

16          IT IS ORDERED that plaintiff Hutchings’s motion for leave to amend its complaint (ECF No.

17   10) is GRANTED.

18          IT IS FURTHER ORDERED that plaintiffs have until Monday, October 12, 2020 to file their

19   amended complaint.

20          IT IS FURTHER ORDERED that the defendant’s motion to dismiss (ECF No. 8) is DENIED

21   WITHOUT PREJUDICE as moot.

22          IT IS SO ORDERED.

23          DATED this 5th day of October 2020.
                                                                  _________________________
24                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
25

                                                          2
